Order denying motion to vacate or modify notice of examination before trial reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of striking from the notice items numbered 10, 12 and 17. Examination to proceed on five days’ notice at same hour and place. Plaintiff cannot have an accounting until he has established the copartnership or the joint venture. (Slaughter v. Turkel, 146 App. Div. 620; Pollock v. Sachs, 173 id. 934.) Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.